APPEAL FROM THE CIRCUIT COURT OF THE ’UNITED STATES FOR THE EASTERN DISTRICT OF TENNESSEE.Case abated on account of death of appellant.This is the appeal referred to in the statement of the case of United States v. Shipp, No. 5, original, ante, p. 386. The order allowing the appeal' was granted and the case docketed 'March 19, 1906. On that day the appellant was killed under the circumstances set forth in the statement of the case in United States v. Shipp, ante, p. 386. No further proceedings' were had in the case. On May 24,1909, after announcing the decision- in United States v. Shipp, holding that certain of the defendants in that case were -guilty bf contempt of this court for their conduct in connection with'the killing of the appellant in 'this case, the Chief Justice announced that this case had abated owing, to death of'appellant.Mr. E. M. Hewlett was attorney for appellant on motion for, allowing -the appeal.The Chief Justice:' Appeal abated by death of appellant, and case -dismissed..